Order filed April 17, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00157-CV
                                   ____________

                 BERNARDO MORALES CERVANTES, Appellant

                                           V.

                   BAYVIEW LOAN SERVICING LLC, Appellee



                       On Appeal from the 334th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2010-47515A


                                      ORDER
      The notice of appeal in this case was filed February 13, 2012. The clerk’s record
was filed March 19, 2012. To date, the filing fee of $175.00 has not been paid. No
evidence that appellant has established indigence has been filed. See Tex. R. App. P.
20.1. On March 14, 2012, the court notified appellant that the filing fee was past due.
No response was filed. Therefore, the court issues the following order.
       Appellant is ordered to pay the filing fee in the amount of $175.00 to the Clerk of
this court on or before April 30, 2012. See Tex. R. App. P. 5. If appellant fails to timely
pay the filing fee in accordance with this order, the appeal will be dismissed.



                                      PER CURIAM